IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED
KENNETH JEROME KIRKLAND,

              Petitioner,

v.                                                     Case No. 5D17-0171

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed February 3, 2017

Petition for Belated Appeal
A Case of Original Jurisdiction.

Mitchell G. Wrenn, Assistant Regional
Counsel, Casselberry, for Petitioner.

No appearance for Respondent.


PER CURIAM.

       The petition for belated appeal is granted. A copy of this opinion shall be filed

with the trial court and be treated as the notice of appeal from the January 6, 2016

judgment and sentence in Case No. 2014-301657-CFDB in the Circuit Court in and for

Volusia County, Florida. See Fla. R. App. P. 9.141(c)(6)(D).


       PETITION GRANTED.


COHEN, C.J., EDWARDS, J., and JACOBUS, B. W., Senior Judge, concur.